DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the sensor base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAEKI et al. (US 2013/0262118), and further in view of Kubler et al. (US 2018/0101675).
Regarding claim 1, SAEKI et al. do teach a system (title, abstract)
 comprising:
a mobile computing device 
a remote server configured to receive the at least one identification code from the mobile computing device and transmit an acknowledgement signal to the local terminal application within the mobile computing device to enable the local terminal application to begin (¶ 0108 lines 1+: “the user information management server” (a remote server) “receives the user ID” (to receive an identification code from the mobile computing device) “and password transmitted form the program playback application 21, and authenticates” (and transmits an acknowledgement signal to it) “the user” “After the user has been authenticated” “transmits a registered-program list” (to enable it to access or begin the local terminal application)); and
an input device coupled to the remote server and the mobile computing device, and configured to provide a user selection for continuing and/or interrupting text-to-speech conversion of the local terminal application (¶ 0113: “program playback application 21 acquires” “access information concerning the topic to be played back next among one or more topics constituting the program” (also referred to in ¶ 0115 as “content data” (the local terminal application selected for playback)); ¶ 0119: “If it is determined in step S9 that the acquired content data includes text-to-speech data” “[it] transmits the text-to-speech data to the speech synthesis server 15, acquires speech data” “for example, if the topic is news” “program playback application” “displays a new article” “on the display of the mobile terminal” (an input device) “and also outputs the speech of the news article”  (for providing a user selection to continue a text to speech conversion of the e.g. “news” (the local terminal application) and/or according to ¶ 0133 “A play/stop button” “skip button” (facilitating user selections) “located in the lower portion of the home screen” to e.g. “stop” (to interrupt) “playback of a program” ( the text to speech of the “news” (the local terminal application”)).
SAEKI et al. do not specifically disclose:
a sensor base embedded with an inductive circuit chip and configured with a surface for holding one or more devices, wherein the inductive circuit chip comprises at least one identification code;
a mobile computing device coupled to the sensor base and configured with a local terminal application, and placed within the surface of the sensor base to transmit the at least one identification code,
Kubler et al. do teach:
a sensor base embedded with an inductive circuit chip and configured with a surface for holding one or more devices, wherein the inductive circuit chip comprises at least one identification code (page 11, column 1 lines 29+: “authenticating a mobile device to a remote server when the mobile device is plugged into a docking station” (a sensor base with an embedded inductive circuit chip which has surface for “docking” (holding) the “mobile” (one or more mobile devices)) “receiving a request for access credentials” (comprising at least one identification code) “from a mobile device plugged into [the] docking station”);
a mobile computing device coupled to the sensor base and configured with a local terminal application, and placed within the surface of the sensor base to transmit the at least one identification code (page 11, column 1 lines 38+: “a second communication interface configured to communicatively couple the docking station” (the mobile computing device coupled to the sensor base transmits) “and a token server” (to a remote server configured) “the access credentials” (to receive the identification code) “for authenticating the mobile device” (to enable the server acknowledging the mobile device) “to a remote server to exchange information” (to allow e.g. any local application in the mobile device to begin using the “server” (terminal applications))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “docking station” for “mobile” of Kubler et al. into the “mobile terminal” of SAEKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable SAEKI et al. to use its “mobile terminal” as a “vehicle mount computer” as disclosed in Kubler et al.  ¶ 0020 line 10 and enhance its use to e.g. passengers of an automobile to receive e.g. “news” being played back to them while driving.

Regarding claim 2, SAEKI et al. do teach the system of claim 1, wherein the input device provides a user selection for text source filtering to allow a user selection to filter unwanted sources of content (¶ 0133 “A play/stop button” “skip button” (facilitating a user selection of filtering an unwanted content) “located in the lower portion of the home screen”).

Regarding claim 5, SAEKI et al. do not specifically disclose the system of claim 1, wherein the induction circuit chip is an Near Field Communication (NFC) tag assembly.
Kubler et al. do teach the system of claim 1, wherein the induction circuit chip is an Near Field Communication (NFC) tag assembly (¶ 0021: “the client device 110, secure credential device 150, token server 130, and server 110 are connected via a network 170” “The network 170” “may include” “near field communication” “NFC” (the “client device” and its associated “docking station” (the induction circuit chip) further embedded with an NFC tag assembly)).
For obviousness to combine SAEKI et al. and Kubler et al. see claim 1.


Regarding claim 16, SAEKI et al. do teach a method for filtering content (title, abstract)
 The method comprising:
Configuring mobile computing device to enable the mobile computing device to read the identification code 
Receiving the identification code by a remote server and authenticating the identification code after comparing the identification code to a stored list of authentication codes within the remote server (¶ 0108 lines 1+: “the user information management server” (a remote server) “receives the user ID” (to receive an identification code from the mobile computing device) “and password transmitted form the program playback application 21, and authenticates” (and authenticates it) “the user” “After the user has been authenticated” “transmits a registered-program list” (to enable it to access or begin the local terminal application); ¶ 0044 last sentence: “The user information management server 12 also manages on a user-by-user basis authentication information” (the password is authenticated by the “server” on a “user-by-user” (based on comparison of each user’s password to a stored list comprising all users’ passwords)) “including a user ID and a password a user uses to login, preference information of the user, setting information, and so forth”); and
Providing text-to-speech conversion filtering functions by an input device coupled to the mobile computing device for the local terminal application in response to the identification code being authenticated by the remote server (¶ 0108 lines 1+: “the user information management server” “receives the user ID” “and password transmitted form the program playback application 21, and authenticates” (after the authentication) “the user” “After the user has been authenticated” “transmits a registered-program list” (local terminal applications e.g. “news” are accessed); furthermore according to ¶ 0113: “program playback application 21 acquires” “access information concerning the topic to be played back next among one or more topics constituting the program” (also referred to in ¶ 0115 as “content data” (the local terminal application selected for playback)); ¶ 0119: “If it is determined in step S9 that the acquired content data includes text-to-speech data” (providing text to speech conversion) “[it] transmits the text-to-speech data to the speech synthesis server 15, acquires speech data” “for example, if the topic is news” “program playback application” “displays a new article” “on the display of the mobile terminal” (an input device) “and also outputs the speech of the news article”  (for providing a user selection to continue a text to speech conversion of the e.g. “news” (the local terminal application) and/or according to ¶ 0133 “A play/stop button” “skip button” (facilitating user selections) “located in the lower portion of the home screen” to e.g. “stop” or “skip” (two filtering functions of) “playback of a program” ( the text to speech of the “news” (the local terminal application”)).
SAEKI et al. do not specifically disclose:
Method for a vehicular device holder,
Configuring a sensor base with an inductive circuit chip with an identification code and a surface to hold a mobile computing device, wherein the inductive circuit chip is embedded into the sensor base; configuring a local terminal application onto the mobile computing device to enable the mobile computing device to read the identification code within the sensor base; placing the mobile computing device onto the surface of the sensor base to induct with the inductive circuit chip, and transmit the identification code for authentication.
Kubler et al. do teach:
A method of a vehicular device holder (¶ 0020 lines 8-10: “Digital computers may include” “vehicle mount computers”)
Configuring a sensor base with an inductive circuit chip with an identification code and a surface to hold a mobile computing device, wherein the inductive circuit chip is embedded into the sensor base (page 11, column 1 lines 29+: “authenticating a mobile device to a remote server when the mobile device is plugged into a docking station” (a sensor base with an embedded inductive circuit chip which has surface for “docking” (holding) the “mobile” (one or more mobile devices)) “receiving a request for access credentials” (comprising at least one identification code) “from a mobile device plugged into [the] docking station”);
configuring a local terminal application onto the mobile computing device to enable the mobile computing device to read the identification code within the sensor base (page 11 column 2 last 13 lines: “receiving the access credentials from the token server at the docking station” (the sensor base to receive or read the “credential” (identification code)) “and sending the access credentials from the docking station to the mobile device” (for the mobile computing device)),
placing the mobile computing device onto the surface of the sensor base to induct with the inductive circuit chip, and transmit the identification code for authentication  (page 11, column 1 lines 38+: “a second communication interface configured to communicatively couple the docking station” (the “docking station” whose surface holds the mobile computing device and which is associated with the inductive circuit chip transmits) “and a token server” (to a remote server configured) “the access credentials” (to receive the identification code) “for authenticating the mobile device” (to enable the server authenticating the mobile device) “to a remote server to exchange information” (to allow e.g. any local application in the mobile device to begin using the “server” (terminal applications))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “docking station” for “mobile” of Kubler et al. into the “mobile terminal” of SAEKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable SAEKI et al. to use its “mobile terminal” as a “vehicle mount computer” as disclosed in Kubler et al.  ¶ 0020 line 10 and enhance its use to e.g. passengers of an automobile to receive e.g. “news” being played back to them while driving.

Regarding claim 17, SAEKI et al. do teach the method of claim 16, further comprising:
beginning the local terminal application in response to the remote server authenticating the identification code (¶ 0108 lines 1+: “the user information management server” “receives the user ID” “and password transmitted form the program playback application 21, and authenticates” (after the authentication by the remote server) “the user” “After the user has been authenticated” “transmits a registered-program list” (local terminal applications e.g. “news” are accessed or begun)).

Regarding claim 18, SAEKI et al. do teach the method of claim 16, wherein the input device provides filtering functions for at least one of a text language processing, text source filtering, and text processing (¶ 0133 “A play/stop button” “skip button” (facilitating a user selection of filtering an unwanted source content) “located in the lower portion of the home screen”).

Regarding claim 19, SAEKI et al. do teach the method of claim 16, wherein the input device enables the text-to-speech conversation of the local terminal application to be interrupted (¶ 0133 “A play/stop button” “skip button” (facilitating user selections) “located in the lower portion of the home screen” to e.g. “stop” (to interrupt) “playback of a program” (the text to speech of the “news” (the local terminal application”)).

Regarding claim 20, SAEKI et al. do teach the method of claim 16, further comprising:
selecting the filtering options to filter unwanted sources of content from the text-to- speech conversion (¶ 0133 “A play/stop button” “skip button” (facilitating a user selection of filtering an unwanted content) “located in the lower portion of the home screen” [being] “played back” (from text to speech conversion)).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAEKI et al. in view of Kubler et al., and further in view of Patel et al. (US 2016/0379622).
Regarding claim 3, SAEKI et al. in view of Kubler et al. do not specifically disclose the system of claim 1, wherein the input device provides an age-rating filter to filter undesired content.
Patel et al. do teach the system of claim 1, wherein the input device provides an age-rating filter to filter undesired content (Abstract: “A voice recipient may request a text-to-speech (TTS) voice that corresponds to an age or age range” (provides an age rating filter in its speech synthesizer); ¶ 0122 sentence 2: “For example, a user who is requesting a TTS voice may specify a desired age for the TTS using any suitable user interface” (and this age filter is done by a user selection via a “suitable user interface” (an input device)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “suitable user interface” of the TTS system of Patel et al. into the “home screen” of SAEKI et al. in SAEKI et al. in view of Kubler et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable SAEKI et al. in view of Kubler et al. to using a “voice-aging model, [so] an age appropriate voice may be provided” as disclosed in Patel et al. ¶ 0087 sentence 2.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAEKI et al. in view of Kubler et al. , and further in view of Brady (US 2005/0137872).
Regarding claim 4, SAEKI et al. in view of Kubler et al. do not specifically disclose the system of claim 1, wherein the input device provides a text language processing function to adjust a pronunciation and/or intonation of one or more languages.
Brady does teach the system of claim 1, wherein the input device provides a text language processing function to adjust a pronunciation and/or intonation of one or more languages (Abstract sentence 2: “allows a user to adjust” (adjust) “voicing and pronunciation” (a pronunciation) “parameters of the annotated text; and use a text to speech engine” (to produce its TTS) “to render the annotated text to a human like generated voice that has modified voicing and pronunciation corresponding to the user selected voicing and pronunciation parameters”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the TTS system of Brady into the TTS of SAEKI et al. in SAEKI et al. in view of Kubler et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable SAEKI et al. in view of Kubler et al. “to render the annotated text to a human like generated voice that has modified voicing and pronunciation corresponding to the user selected voicing and pronunciation parameters” as disclosed in Brady abstract sentence 2+.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAEKI et al. in view of Kubler et al., and further in view of WALKER (2019/0332912).
Regarding claim 6, SAEKI et al. in view of Kubler et al. do not specifically disclose the system of claim 1, wherein the local terminal application inducts with the induction circuit chip to obtain a website address and the at least one identification code to connect with the remote server.
WALKER does teach the system of claim 1, wherein the local terminal application inducts with the induction circuit chip to obtain a website address and the at least one identification code to connect with the remote server (page 7 column 1 last 3 lines: “the server” (i.e., a “part of web backend” (a website address (¶ 0049 page 5 lines 1-2))) “computer application retrieves the video content and the audio content from the data storage” (and its associated server are connected to)  “and then transfers the video content and the audio content via the internet connection to the mobile device” (a mobile device and thus all its associated local terminal applications) “if the NFC tag code” (to enable the mobile and its local terminal applications to obtain an identification code through an “NFC tag code” (e.g. embedded in an induction circuit chip) and the “server” “web backend” (website address)) “has been assigned to the video content and the audio content”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “NFC” functionality of Walker into the “NFC” functionality of Kubler et al. in SAEKI et al. in view of Kubler et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable SAEKI et al. in view of Kubler et al. to use its “NFC tag” which “contain the code” “for [easier] retrieving interactive media that users can access” as disclosed in Walker ¶ 0055 line 1-2.

Claim 7-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubler et al. in view of WALKER (US 2019/0332912), and further in view of SAEKI et al.
Regarding claim 7, Kubler et al. do teach a network system for a vehicular device holder (¶ 0020 lines 8-10: “Digital computers may include” “vehicle mount computers”), 
comprising:
a base station embedded with a Near Field Communication (NFC) tag assembly and comprising one or more identification codes (page 11, column 1 lines 29+: “authenticating a mobile device to a remote server when the mobile device is plugged into a docking station” (a base station for “docking” (holding) a “mobile” (“vehicle mount computer”)) “receiving a request for access credentials” (comprising at least one identification code) “from a mobile device plugged into [the] docking station”, where according to ¶ 0021: “the client device 110, secure credential device 150, token server 130, and server 110 are connected via a network 170” “The network 170” “may include” “near field communication” “NFC” (further embedded with an NFC tag assembly)) ;
a remote server coupled to the mobile device and configured to receive the one or more identification codes from the mobile device to authenticate the one or more identification codes to enable a local terminal application to operate within the mobile device (page 11, column 1 lines 38+: “a second communication interface configured to communicatively couple the docking station” (the mobile device coupled to the base station transmits) “and a token server” (to a remote server configured) “the access credentials” (to receive the identification code) “for authenticating the mobile device” (to enable the server authenticate the mobile device) “to a remote server to exchange information” (to allow e.g. any local application in the mobile device to begin using the “server” )).
Kubler et al. do not specifically disclose:
a mobile device coupled to the base station and configured within the base station to induct with the NFC tag assembly and obtain a website address and the one or more identification codes through the NFC tag assembly.
Walker does teach:
a mobile device coupled to the base station and configured within the base station to induct with the NFC tag assembly and obtain a website address and the one or more identification codes through the NFC tag assembly (page 7 column 1 last 3 lines: “the server” (i.e., a “part of web backend” (a website address (¶ 0049 page 5 lines 1-2))) “computer application retrieves the video content and the audio content from the data storage” (and its associated server are connected to)  “and then transfers the video content and the audio content via the internet connection to the mobile device” (a mobile device or its base station) “if the NFC tag code” (to enable the mobile to obtain an identification code through an NFC tag assembly and the “server” “web backend” (website address)) “has been assigned to the video content and the audio content” (to access a terminal application)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “NFC” functionality of Walker into the “NFC” functionality of Kubler et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kubler et al. to use its “NFC tag” which “contain the code” “for [easier] retrieving interactive media that users can access” as disclosed in Walker ¶ 0055 line 1-2.
Kubler et al. in view of Walker do not specifically disclose:
an input device coupled to 
SAEKI et al. do teach:
An input device text language processing, and text recognition (¶ 0113: “program playback application 21 acquires” “access information concerning the topic to be played back next among one or more topics constituting the program” (also referred to in ¶ 0115 as “content data” (the local terminal application selected for playback)); ¶ 0119: “If it is determined in step S9 that the acquired content data includes text-to-speech data” “[it] transmits the text-to-speech data to the speech synthesis server 15, acquires speech data” “for example, if the topic is news” “program playback application” “displays a new article” “on the display of the mobile terminal” (an input device) “and also outputs the speech of the news article”  (for providing a user selection to continue a “text to speech” (text recognition and text language processing)  of the e.g. “news” (the local terminal application) and/or according to ¶ 0133 “A play/stop button” “skip button” (facilitating user selections by input button) “located in the lower portion of the home screen” to e.g. “stop” (to text source filtering for) “playback of a program” ( the text to speech of the “news” (the local terminal application”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “text-to-speech” functionality of SAEKI et al. into Walker in Kubler et al. in view of Walker, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Walker in Kubler et al. in view of Walker to be able to not only display its “fliers” and/or its “advertisement files” (Walker ¶ 0008 line 9) but also play back audibly their content consistent with its goal of “retrieving” “video content” and “audio content” as disclosed in Walker page 7 column 1 last 3 lines.

Regarding claim 8, Kubler et al. in view of Walker do not specifically disclose the network system of claim 7, wherein the input device provides an option to interrupt text-to-speech conversation of the local termination application.
SAEKI et al. do teach the network system of claim 7, wherein the input device provides an option to interrupt text-to-speech conversation of the local termination application (¶ 0133 “A play/stop button” “skip button” (facilitating user selections) “located in the lower portion of the home screen” to e.g. “stop” (to interrupt) “playback of a program” ( the text to speech of the “news” (the local terminal application”)).
For obviousness to combine Kubler et al. in view of Walker and SAEKI et al. see claim 7.

Regarding claim 9, Kubler et al. in view of Walker do not specifically disclose the network system of claim 7, wherein the input device provides filtering options to filter unwanted or undesired content.
SAEKI et al. do teach the network system of claim 7, wherein the input device provides filtering options to filter unwanted or undesired content (¶ 0133 “A play/stop button” “skip button” (facilitating a user selection of filtering an unwanted content) “located in the lower portion of the home screen”).
For obviousness to combine Kubler et al. in view of Walker and SAEKI et al. see claim 7.

Regarding claim 10, Kubler et al. in view of Walker do not specifically disclose the network system of claim 7, wherein the input button enables a user selection to continue text-to-speech conversation of the local terminal application.
SAEKI et al. do teach the network system of claim 7, wherein the input button enables a user selection to continue text-to-speech conversation of the local terminal application (¶ 0119: “If it is determined in step S9 that the acquired content data includes text-to-speech data” “[it] transmits the text-to-speech data to the speech synthesis server 15, acquires speech data” “for example, if the topic is news” “program playback application” “displays a new article” “on the display of the mobile terminal” (the input device) “and also outputs the speech of the news article”  (provides a user selection to continue a text to speech conversion of the e.g. “news” (the local terminal application) if the user chooses the “play” in “play/stop” “button” according to ¶ 0133).
For obviousness to combine Kubler et al. in view of Walker and SAEKI et al. see claim 7.

Regarding claim 11, Kubler et al. in view of Walker do teach the network system of claim 7, wherein the remote server compares the received identification codes with a list of stored authentication codes to determine whether to authenticate the received one or more identification codes (Kubler et al. ¶ 0032 column 2 lines 6+: “the secure credential device” “stores the access credentials for use in a future session” (the “access credential” (identification codes) are thus compared against a “stor[ed]” list for authentication)).

Regarding claim 12, Kubler et al. in view of Walker do teach the network system of claim 7, wherein the NFC tag assembly is embedded into the sensor base (Kubler et al.: ¶ 0021: “the client device 110, secure credential device 150, token server 130, and server 110 are connected via a network 170” “The network 170” “may include” “near field communication” “NFC” (i.e., the “client device” and its “docking station” (sensor base or base station according to  page 11, column 1 lines 29+: “authenticating a mobile device to a remote server when the mobile device is plugged into a docking station”)are embedded with an NFC tag assembly)).

Regarding claim 13, Kubler et al. in view of Walker do not specifically disclose the network system of claim 7, wherein the input device provides at least one user selection of text language processing, text source filtering, and text recognition.
SAEKI et al. do teach the network system of claim 7, wherein the input device provides at least one user selection of text language processing, text source filtering, and text recognition (¶ 0133 “A play/stop button” “skip button” (facilitating a user selection of filtering an text source content) “located in the lower portion of the home screen”).
For obviousness to combine Kubler et al. in view of Walker and SAEKI et al. see claim 7.

Regarding claim 15, Kubler et al. in view of Walker do not specifically disclose the network system of claim 7, wherein the input device enables undesired content to be interrupted.
SAEKI et al. do teach the network system of claim 7, wherein the input device enables undesired content to be interrupted (¶ 0133 “A play/stop button” “skip button” (facilitating user selections) “located in the lower portion of the home screen” to e.g. “stop” (to interrupt) “playback of a program” (the text to speech of the “news” (the local terminal application” if it is deemed undersirable)).
For obviousness to combine Kubler et al. in view of Walker and SAEKI et al. see claim 7.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubler et al. in view of WALKER  and SAEKI et al., and further in view of Brady.
Regarding claim 14, Kubler et al. in view of WALKER  and SAEKI et al. do not specifically disclose the network system of claim 7, wherein the input device provides a language support function.
Brady does teach the network system of claim 7, wherein the input device provides a language support function (Abstract sentence 2: “allows a user to adjust” (provide) “voicing and pronunciation” (a language support function) “parameters of the annotated text; and use a text to speech engine” (to produce  TTS) “to render the annotated text to a human like generated voice that has modified voicing and pronunciation corresponding to the user selected voicing and pronunciation parameters”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the TTS system of Brady into the TTS of SAEKI et al. in SAEKI et al. in view of Kubler et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable SAEKI et al. in view of Kubler et al. “to render the annotated text to a human like generated voice that has modified voicing and pronunciation corresponding to the user selected voicing and pronunciation parameters” as disclosed in Brady abstract.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
May 21st 2022.